Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (claims 4, 7-8, 12-23, and 26-27) without traverse is hereby acknowledged. Claims 5-6, 9-11, 24-25, and 28-29 are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7-8, 12-15, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle US 2013/0039043 (“Doyle”) in view of Camras et al. US 2011/0062469 (“Camras).
Doyle teaches:
Re 4: 
(a) a light source 30 (Figs. 1-2);
(b) a lens 70 (Figs. 1-2);
(c) a heat spreader 40 (Figs. 1-2); and
(d) a thermally-conductive plastic 20 (¶10; Figs. 1-2).

Doyle does not explicitly teach the thermally-conductive plastic overmolded onto at least one of the lens or the heat spreader (underline highlights portion not taught; please refer to interview summary filed with After-Final Response).

Camras teaches a thermally-conductive plastic overmolded onto at least one of the lens 214 or the heat spreader 224 (¶44, 71, 73: teaches the lens may be molded into or onto the heat spreader using excess material, for example; Figs. 2A-4B).
Incorporating the lens into the heat sink incorporates the former more directly into the thermal system comprising the light source and heat spreader; thus, the lens can absorb some heat taking it away from the critical electronic components. Moreover, if the lens is exposed to a cooler environment, say a body of water, it can advantageously dump the heat into this system.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Doyle with Camras in order to efficiently dissipate heat and increase mechanical stability of the system.

Doyle discloses:
Re 7: defining a top and a bottom opposite the top and in which the thermally-conductive plastic includes a first opening (i) positioned closer to the bottom than to the top and (ii) through which potting material is introduced (¶23).

Re 8: which the lens has a periphery surrounded by the thermally-conductive plastic (Figs. 1-2).

Re 12: thermal grease between the heat spreader and the thermally-conductive plastic (¶25).

Re 13: in which the heat spreader includes (i) a second opening positioned closer to the bottom than to the top and through which the potting material is introduced (Figs. 1-2), (ii) at least one first groove positioned between the second opening and the top (Figs. 1, 3-4), and (iii) at least one second groove positioned between the second opening and the bottom (Figs. 1, 3-4), wherein the first and second grooves are configured to receive the potting material (Fig. 4: its grooves are hollow thus they are configured to receive potting material).
Re 14: in which the first and second openings are aligned (Figs. 1-2).

Re 15: a removable protective cover 90 overlying the lens (¶22; Fig. 1).

Re 18: in which the heat spreader includes a recess into which the lens is seated (Figs. 1-2; ¶22).

Re 22: an end cap adjacent the bottom and in which the end cap has an outermost portion to which the heat spreader does not extend (Figs. 1-2; ¶25).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle in view of Potucek et al. US 2015/0092416 (“Potucek”).

    PNG
    media_image1.png
    833
    878
    media_image1.png
    Greyscale

Fig. A: Doyle’s Figure 1 annotated by Examiner

Re 20: a nicheless lighting assembly for illuminating water of a swimming pool or spa (note: preamble is not given patentable weight since it does not tie into the body of the claim), comprising: (a) a light source 30; (b) a thermally-conductive plastic 20; (c) a lens L (Fig. A); and (d) a cover RC (Fig. A: RC is removable from the rest of the lighting assembly) configured in use to protect at least parts of the thermally-conductive plastic and the lens (Figs. 1-2; ¶¶13-23).

Doyle does not explicitly teach and (ii) removable from the lens.

Potucek teaches and (ii) removable from the lens (Fig. 7).
Making the lens and cover removable from one another makes the design modular. For example, it allows a user to more easily replace components.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Doyle with Potucek in order to make the device modular.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle and Camras as applied to claim 15 above, and further in view of Potucek.
Doyle and Camras do not explicitly teach in which the removable protective cover is removable from the lens.

Potucek teaches in which the removable protective cover is removable from the lens (Fig. 7).
Making the lens and cover removable from one another makes the design modular. For example, it allows a user to more easily replace components.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Doyle and Camras with Potucek in order to make the device modular.






Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4, 7-8, 12-22, and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 7, 9-19, 21, and 24-26 of U.S. Patent No. 11,035,564 (“Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because

17/217,275
Difference
Pat. No. 11,035,564
Claim 4: 
(a) a light source 30 (Figs. 1-2);
(b) a lens 70 (Figs. 1-2);
(c) a heat spreader 40 (Figs. 1-2); and
(d) a thermally-conductive plastic 20 (¶10; Figs. 1-2) overmolded onto at least one of the lens or the heat spreader
Re 7 A lighting assembly according to claim 4 defining a top and a bottom opposite the top and in which the thermally-conductive plastic includes a first opening (i) positioned closer to the bottom than to the top and (ii) through which potting material is introduced
The only difference between the two (highlighted on the right) is that the Patent teaches a generally tubular side wall; however, this feature is disclosed throughout the only depicted embodiment in the Patent’s Figures as well as 17/217,275’s Figures. Thus the claims are not patentably distinct from one another.
(a) a light source; (b) a lens; (c) a heat spreader; and (d) a thermally-conductive plastic overmolded onto at least one of the lens or the heat spreader; and in which (i) the lighting assembly defines a top and a bottom opposite the top, (ii) the thermally- conductive plastic includes a first opening (A) positioned closer to the bottom than to the top and (B) through which potting material is introduced, and (iii) the thermally-conductive plastic defines a generally tubular side wall having the first opening.
Claims 8, 12-22, 26-27
The remaining claims of 17/217,275 correspond almost identically to one of the Patent’s claims.
Claims 5, 7, 9-19, 21, 24-26


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875